     Case 4:19-mj-04589-N/A-EJM Document 19 Filed 08/01/19 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     Beverly K. Anderson
 3   Arizona State Bar No. 010547
     Kevin C. Hakala
 4   Assistant U.S. Attorneys
     United States Courthouse
 5   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 6   Telephone: 520-620-7300
     Email: Bev.Anderson@usdoj.gov
 7   Email: Kevin.Hakala@usdoj.gov
 8   JOHN C. DEMERS
     ASSISTANT ATTORNEY GENERAL
 9   U.S. DEPARTMENT OF JUSTICE
     NATIONAL SECURITY DIVISION
10   ALICIA H. COOK
     Trial Attorney
11   COUNTERTERRORISM SECTION
     950 Pennsylvania Ave, NW
12   Washington, DC 20530
     Telephone: 202-514-0110
13   Alicia.cook2@usdoj.gov
     Attorneys for Plaintiff
14
                          IN THE UNITED STATES DISTRICT COURT
15
                                FOR THE DISTRICT OF ARIZONA
16
17   United States of America,
                                                       Mag. No. 19-mj-04589-TUC-N/A (EJM)
18                           Plaintiff,
19           vs.                                    MOTION TO COMPEL PRODUCTION OF
                                                              BIOMETRICS
20   Ahmed Mahad Mohamed, and
     Abdi Yemani Hussein,
21
                            Defendants.
22
23          The United States of America, by and through its undersigned attorneys, hereby
24   moves this Court to order Defendant Abdi Yemani Hussein to submit to presenting himself
25   for purposes of obtaining biometric features, in order to effectuate the search of the digital
26   ///
27   ///
28   ///
     Case 4:19-mj-04589-N/A-EJM Document 19 Filed 08/01/19 Page 2 of 2




 1   device, identified as “TARGET 2 DEVICE” in 19-04588 MB, as authorized by this Court
 2   on July 26, 2019.
 3         Respectfully submitted this 1st day of August, 2019.
 4
                                              MICHAEL BAILEY
 5                                            United States Attorney
                                              District of Arizona
 6
                                              s/Beverly K. Anderson
 7
 8                                            Beverly K. Anderson
                                              Assistant U.S. Attorney
 9
10   Copy of the foregoing served electronically or by
     other means this 1st day of August, 2019 to:
11
     Thomas Scott Hartzell, Esq.
12   Bradley King Roach, Esq
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
